DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Status of Application
Claims 1-4, 7, 9, 12-13, 17, 23, 27, 29, 31, 33-34, and 36-37 are under consideration. 
Claims 38 and 40 are withdrawn.
This Official Action is Final. 

Claim Rejections - 35 USC § 112

	The rejections under 35 USC 112, 2nd paragraph are withdrawn in view of the amendments to the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7, 9, 12-13, 17, 23, 27, 29, 31, 33-34, 36-37, 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0121977 (VAN) in view of Nagarjun, Parametric optimization of lactic acid production and its scale up using free and immobilized cells of Lactobacillus amylovorus NRRL B- 4542, Int. J. Pure App. Biosci. 3 (5): 159-168 (2015) (NAGARJUN).
Claim 1 recites a food biopreservative composition comprising (i) a lactic acid bacteria comprising at least one homofermentative lactic acid bacterium and at least one heterofermentative lactic acid bacterium; and (ii) an activating agent comprising starch which has an amylose content higher higher or equal to 10% (w/w) has an amylopectin content lower or equal to 90% (w/w), and has a ratio of amylose:amylopectin of at least 15:85 but does not exceed 24:76. 
VAN teaches i) lactic acid bacteria comprising at least one homofermentative lactic acid bacterium in the form of Lactobacillus delbrueckii subsp. bulgaricus and at least one heterofermentative lactic acid bacterium in the form of Streptococcus thermophilus [0058].  A probiotic lactic acid bacterium 
VAN does not teach the addition of starch or the claimed amounts.  
However, NAGARJUN teaches on pg. 160  (see Different Source of Carbon) that  a series of fermentation experiments were performed to examine the effect of different carbon sources viz. corn flour, corn starch, cassava flour, potato starch, soluble starch, rice flour, wheat flour, barley flour, sorghum flour and commercial glucose were studied.  Each substrate was provided in amounts of from 10-100g/l (i.e., 0.1-1.0 %).  This falls within the claimed ranges of 23 and 31.  Cassava starch is a preferred starch of the present application (see claim 23). It is also noted that Table 3 in the present specification indicates that cassava starch has a 17% amylose content and 83% amylopectin content (i.e., a 17:83 ratio).
Fig. 7 on pg. 165 shows that cassvava flour/starch provides

    PNG
    media_image1.png
    339
    635
    media_image1.png
    Greyscale


It would have been obvious to modify VAN to use cassava starch in the culture medium for Lactobacillus growth, as NAGARJUN teaches that the cassava stimulates Lactobacillus growth. 


Claim 2 recites that the (i) the at least one homofermentative lactic acid bacterium and the at least one heterofermentative lactic acid bacterium are in a ratio 1:1 cfu/ml; (ii) the at least one homofermentative lactic acid bacterium produce proteases; and the at least one homofermentative lactic acid bacterium and the at least one heterofermentative lactic acid bacterium are in a ratio 2:1 cfu/ml; (iii) the at least one homofermentative lactic acid bacterium produce proteases; and the at least one homofermentative lactic acid bacterium and the at least one heterofermentative lactic acid bacterium are in a ratio 1:2 cfu/ml ; (iv) the at least one homofermentative lactic acid bacterium is a probiotic lactic acid bacterium; and the at least one homofermentative lactic acid bacterium and the at least one heterofermentative lactic acid bacterium are in a ratio 1:4 cgu/ml.
In [0058] of VAN, Streptococcus thermophilus ST00111 and Lactobacillus delbrueckii subsp. bulgaricus were inoculated at 1%.  Thus, it is considered that the bacterium are in a 1:1 ratio.

Claim 3 recites that the lactic acid bacteria further comprises at least one probiotic lactic acid bacterium, and wherein: 
(i)    the at least one homofermentative lactic acid bacterium comprises at least one homofermentative lactic acid bacterium that produces proteases; and the at least one homofermentative lactic acid bacterium that produces proteases, the at least one heterofermentative lactic acid bacterium and the at least one probiotic lactic acid bacterium are in a ratio (1:1:1);

(iii) the at least one homofermentative lactic acid bacterium comprises at least one homofermentative lactic acid bacterium that produces proteases; and the at least one homofermentative lactic acid bacterium that produces proteases, the at least one heterofermentative lactic acid bacterium and the at least one probiotic lactic acid bacterium are in a ratio (1:3:1). 
In [0058] of VAN, Streptococcus thermophilus ST00111 and Lactobacillus delbrueckii subsp. bulgaricus CH2 were inoculated at 1%. [0057] teaches that Lb. plantarum is also inoculated at 1%.  Thus, the bacterium are in a 1:1:1 ratio.

Claim 4 recites that the at least one probiotic lactic acid bacterium is a homofermentative lactic acid bacterium; or wherein the probiotic lactic acid bacterium is Bifidobacterium, Pediococcus, Lactobacillus reuteri, Lactobacillus johnsonii, Lactobacillus sake, Carnobacterium fish, Leuconostoc mesenteroides, Lactobacillus curvatus or any combination of at least two thereof.
VAN teaches Lactobacillus plantarum can be a homofermentative homofermentative lactic acid bacterium [0057] 

Claim 7 recites that the homofermentative lactic acid bacterium is Lactobacillus delbrueckii subsp. bulgaricus, Lactobacillus delbrueckii subsp. lactis, Lactobacillus delbrueckii subsp. leichmannii, Lactobacillus acidophilus, Lactobacillus amylophilus, Lactobacillus amylophilus, Lactobacillus amylovorus, Lactobacillus animalis, Lactobacillus crispatus, Lactobacillus farciminis, Lactobacillus gasseri, Lactobacillus jensenii, Lactobacillus ruminis, Lactobacillus salivarius, Lactobacillus sharpeae, Lactobacillus vitulinus, Lactobacillus yamanashiensis or any combination of at least two thereof; and/or (b) the heterofermentative bacterium is Streptococcus thermophilus, Leuconostoc, Pediococcus, Lactobacillus plantarum, Lactobacillus ramnosus, Lactobacillus helveticus or any combination of at least two thereof. 
In [0058] of VAN, the homofermentative lactic acid bacterium is Lactobacillus delbrueckii subsp. Bulgaricus. 

Claim 9 recites that the bacteria comprises Lactobacillus delbrueckii subsp. bulgaricus and Streptococcus thermophilus. Claim 12 recites that the lactic acid bacteria consists of Lactobacillus delbrueckii subsp. bulgaricus and Streptococcus thermophilus in a ratio of 1:1 cfu/ml. 
As to claims 9 and 12, VAN teaches a i) a lactic acid bacteria comprising at least one homofermentative lactic acid bacterium in the form of Lactobacillus delbrueckii subsp. bulgaricus and at least one heterofermentative lactic acid bacterium in the form of Streptococcus thermophilus [0058]. In [0058], Streptococcus thermophilus ST00111 and Lactobacillus delbrueckii subsp. bulgaricus were inoculated at 1%. Thus, the bacterium are in a 1:1 ratio.
Claim 13 recites that the concentration of each bacterial species of the lactic acid bacteria composition is between about 1x104 and about 1x108 CFU/ml. 
VAN teaches that the probiotic lactic acid bacterium is inocluated at 1% and has a final cfu/ml of 105 [0057].  In [0058], it is taught that the Lactobacillus delbrueckii subsp. bulgaricus and Streptococcus thermophilus are inoculated in the same amounts. It would have been obvious to one skilled in the art that the Lactobacillus delbrueckii subsp. bulgaricus and Streptococcus thermophilus would also be present in the final medium of 105  cfu/ml. This falls within the claimed amount of between about 1x104 and about 1x108 CFU/ml.


Claim 17 recites that the activating agent comprises starch. 
Claim 23 recite that the starch is (a) cassava starch and wherein the concentration of the cassava starch in the composition is between about 0.05% (w/v) and about 1% (w/v).
As to claims 17 and 23, VAN and NGARJUN are silent as to the use of starch. 
NAGARJUN teaches on pg. 160  (see Different Source of Carbon) that  a series of fermentation experiments were performed to examine the effect of different carbon sources viz. corn flour, corn starch, cassava flour, potato starch, soluble starch, rice flour, wheat flour, barley flour, sorghum flour and commercial glucose were studied.  Each substrate was provided in amounts of from 10-100g/l (i.e., 0.1-1.0 %).  This falls within the claimed ranges of 23 and 31. 
Fig. 7 on pg. 165 shows that cassvava flour/starch provides

    PNG
    media_image1.png
    339
    635
    media_image1.png
    Greyscale

NAGARJUN teaches that cassava in amounts of 0.1-10% stimulates Lactobacillus growth as evidenced by the increase in lactic acid.  At pg. 165, it is taught that a maximum lactic acid yield when cassava starch is obtained when 50g/l of cassava flour is used (i.e., 5%). 
Lactobacillus growth. 


Claim 29 recites that the activating agent comprises a carbohydrate having from 3 to 5 carbon atoms.
VAN teaches at Table 1 on pg. 5 teaches that ribose (i.e., a 5 carbon sugar) is utilized by Lb. plantarum. 
VAN does not specifically teach that ribose is added to the yogurt produced in [0057] and [0058].  However, it would have been obvious to modify this process of VAN to include ribose, as VAN teaches that the Lb. plantarum utilizes ribose as a carbon source.  

Claim 31 recites that the concentration of carbohydrate in the composition is between about 0.1% (w/v) and about 2% (w/v).
Claim 33 recites that the activating agent comprises fructooligosaccharide.
VAN teaches at Table 1 pg. 5 teaches that mannose (i.e., a carbohydrate and fructooligosaccharide) is utilized by Lb. plantarum.
As to claims 31 and 33, VAN does not specifically teach the amount of mannose added.  However, it would have been obvious to modify this yogurt produced by VAN to include mannose, as VAN teaches that the Lb. plantarum utilizes ribose as a carbon source.  

Claim 34 recites that the composition is in liquid form or in lyophilized form.
In [0058], VAN teaches that the composition is yogurt which is considered a liquid form.  


Claim 36 is directed to a kit for the preparation of a food biopreservative composition comprising (i) the lactic acid bacteria defined in claim 1; and (ii) the activating agent defined in claim 1.
Claim 37 recites depends on claim 36 and recites that the lactic acid bacteria is provided in lyophilized form. 
As to claims 36-37, VAN does not specifically teach the lactic acid bacteria and activating agent in the form of a kit.
However, as noted above, VAN does teach a combination of i) lactic acid bacteria comprising at least one homofermentative lactic acid bacterium in the form of Lactobacillus delbrueckii subsp. bulgaricus and at least one heterofermentative lactic acid bacterium in the form of Streptococcus thermophilus [0058].  A probiotic lactic acid bacterium is also used.  The composition shows a reduction in antifungal activity [0058}.   It is also taught that an activating agent in the form of carbohydrates can be added [0053].  Table 1 shows that the probiotic lactic acid bacterium utilize certain carbohydrates for growth [0071].
 It would have been obvious to combine the lactic acid bacterium with the activating agent in a kit, as VAN teaches that the activating agent serves as substrate for the lactic acid bacterium.  Moreover, the ingredients are not distinguished from VAN by arrangement, construction, etc… so as to distinguish the combination from the prior art. 
Claim 44 recites that the composition is in application for (a) fresh food, preferably raw meat, fresh vegetable or fruit; (b) processed and/or cooked food; or (iii) dry or wet food for pet.
In [0058], VAN teaches that the food is yogurt (i.e., a processed food). 

Claim 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN and NAGARJUN as applied to claims 17, 23, and 31 above, and further in view of  Nasrin et al., Physico-Chemical Characterization of Culled Plantain Pulp Starch, Peel Starch, and Flour, International Journal of Food Properties, 18:165–177, 2015 (NASRIN).
Claim 27 recites that the activating agent is an extract from plantain peels and wherein the concentration of the extract in the composition is between about 0.1% (w/v) and about 20% (w/v).
Neither VAN nor NAGARJUN does teach the use of extracts of plantain.
However, as noted above, VAN teaches using carbohydrate as active agents with Lactobacillus strains and NAGARJUN teaches that a variety of starches in an amount of 0.1-1.0 % can be utilized by Lactobacillus strains. 
NASRIN teaches that plantain peels contains starch. Plantain (Musa paradisiaca Normalis) is one of the most important and abundantly produced fruits in developing tropical and subtropical countries. It is usually cultivated for its carbohydrate content and can be consumed as unripe fruit or when ripe.  Undersized and partially injured plantains called “cull,” comprising more than 25 g/100 g during postharvest are removed from the bunch before marketing. On the other hand, plantain peels represent 40 g/100 g of the total weight of fresh bananas.   These rejected plantains and peels are used as animal feed and some products such as chips, flakes, and powders in a limited extent due to the low value of such products. Huge amount of culled plantains and peels are disposed of improperly every day as waste which makes qualitative and quantitative loses and causes environmental pollution.  Thus it is desirable to provide uses for the plantain waste. 

    PNG
    media_image2.png
    341
    691
    media_image2.png
    Greyscale

	It would have been obvious to modify VAN and NAGARJUN to include starch from plantains (i.e., an extract), as NAGRJUN teaches that Lactobacillus bacteria can utilize starch for growth and that plantains peels are source of starch. 

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
The rejections under 35 USC 112, 2nd paragraph have been withdrawn in view of the changes to the claims. 
The rejection under 35 USC 102 has been withdrawn in view of the changes to the claims. 
As to the rejection under 35 USC 103, it is argued that the present application has shown that starches that optimally promote cooperation and growth of the homofermentative lactic acid bacterium and heterofermentative lactic acid bacterium in the claimed food biopreservative composition has a 
However, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In reGurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (see MPEP § 2145). 
As to the present situation, Nagarjun is interested in finding the “optimal” substrates for lactic acid production. Nagarjun does not teach one skilled in the art not to use cassava starch. Indeed, Nagrajun even teaches that cassava in amounts of 0.1-10% stimulates Lactobacillus growth as evidenced by the increase in lactic acid.  At pg. 165, it is taught that a maximum lactic acid yield when cassava starch is obtained when 50g/l of cassava flour is used (i.e., 5%).  Thus, while it is true that corn starch may be preferred, nowhere does Ngarjun teach away from the claimed invention.  Cassava starch is .  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799